Citation Nr: 1735610	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1983 to October 1987 and from January 2004 to March 2005.  The Veteran also served in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for PTSD, irritable bowel syndrome (IBS), bilateral shoulder disability, sinus disability, and hypertension.  In September 2009, the Veteran perfected his appeal to the Board (via a VA Form 9) where he appealed all of the claims filed. 

In a January 2015 rating decision, the RO granted service connection for PTSD and IBS.  This action resolved the claim for service connection for PTSD and IBS previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In August 2015, the claims were remanded for further development.

In an October 2015 rating decision, the RO granted service connection for frontal and maxillary sinusitis.  This action resolved the claim for service connection for a sinus disability previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In July 2016, the remaining claims, bilateral shoulder disability and hypertension, were remanded, again, for further development.  

As reflected on the title page, based on the evidence submitted by the Veteran, and through his representative, the Board has re-characterized his hypertension claim to include as secondary to his service-connected PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).


FINDINGS OF FACT

1.  Hypertension did not manifest in service or within the one year presumptive period and is unrelated to service.

2.  The Veteran's service-connected PTSD did not cause or aggravate his hypertension.

3.  The preponderance of the evidence is against a finding that the Veteran's diagnosed bilateral rotator cuff tendonitis is related to his in-service shoulder injury and symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to his service-connected PTSD, have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are also presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension is a chronic disease.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.


A. Hypertension

The Veteran contends that his diagnosed hypertension was caused or aggravated by his service-connected PTSD or directly related to his active duty service.  

The Veteran's service treatment records (STRs) do not contain a diagnosis of hypertension, or blood pressure readings, which would indicate that the Veteran had hypertension in service.  The May 1983 enlistment report of medical examination noted a blood pressure reading of 124/86.  The February 2005 separation report of medical examination noted a blood pressure reading of 133/89.  A June 2005 report of medical examination noted a blood pressure reading of 130/80.  There was no treatment for hypertension noted in the STRs.

Medical treatment records reflect treatment for hypertension beginning in 2007 by the Veteran's private medical physician. 

In September 2015, the Veteran underwent a VA examination for his hypertension.  The examiner noted that the Veteran was diagnosed with hypertension in 2007-2012, based on hypertension medication prescribed by the Veteran's private medical physician.  The examiner also noted that the Veteran's initial diagnosis of hypertension or isolated systolic hypertension was not confirmed by blood pressure readings taken two or more times on at least three different days.  His blood pressure was taken in August 2015 and was noted to be 119/82.  His blood pressure was taken twice the date of the examination, September 2015, and was noted as 126/90 and 109/79.  

In a September 2015 medical opinion, the examiner opined that the hypertension claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided noted the date of onset of hypertension after separation.  The examiner also noted that there was no indication of onset during his active duty service.  Private treatment records were missing the actual date of diagnosis and the Veteran could not remember.  

Pursuant to the July 2016 remand, an October 2016 medical opinion was obtained where the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness and reaffirmed the prior rationale that there was no indication of onset of hypertension during active duty, and private treatment records were missing the actual date of diagnosis and the Veteran could not remember.  The examiner also found that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition [PTSD].  The examiner found that the PTSD was not a risk factor for hypertension with an etiology in the vascular system.  

In April 2017, an addendum opinion was provided to address the etiology of the Veteran's hypertension.  The examiner opined that the hypertension claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided noted blood pressure readings of: 124/86 in September 1983; 124/86 in May 1993; 102/72 in May 1994; 134/91 in August 1999; 133/89 in February 2005; 130/80 in June 2005; 140/100 in March 2007; 114/80 in May 2007; 134/86 in June 2007; 118/80 in June 2007.  The examiner noted that the Veteran did not meet American Heart Association criteria for hypertension on the dates of active duty up through 2007.  

The examiner provided the following definitions that were suggested in 2003 by the seventh report of the Joint National Committee (JNC 7) and were based upon the average of two or more properly measured readings at each of two or more office visits after an initial screening.  Normal blood pressure had a reading of systolic <120 mmHg and diastolic <80 mmHg.  Prehypertension had a reading of systolic 120 to 139 mmHg or diastolic 80 to 89 mmHg.  Hypertension at stage one had a systolic reading of 140 to 159 mmHg or diastolic of 90 to 99 mmHg; and a stage two systolic reading of 160 mmHg or diastolic of 100 mmHg. The examiner noted that although definitions of hypertension (including stage 1 and stage 2 hypertension) and prehypertension were not specifically addressed in the 2014 Evidence-Based Guidelines for Management of High Blood Pressure in Adults as reported by the panel members appointed to the eight Joint National Committee, thresholds were adopted for the treatment of blood pressure that are generally consistent with these definitions.   Isolated systolic hypertension was considered to be present when the blood pressure is 140/90 mmHg, and isolated diastolic hypertension is considered to be present when the blood pressure is less than 140/=90 mmHg.  Patients with blood pressure equal to 140/90 mmHg are considered to have mixed systolic/diastolic hypertension.  These definitions apply to adults on no antihypertensive medication and who are not acutely ill.  If there is a disparity in category between the systolic and diastolic pressures, the higher value determines the severity of the hypertension.  Similar but not identical definitions were suggested in the 2013 European Societies of Hypertension and Cardiology (ESH/ESC) guidelines for the management of arterial hypertension.  The major difference is that the European guidelines divide blood pressures below 140/90 mmHg into three categories ("optimal, normal, and high-normal") instead of the two categories ("normal and prehypertension") defined by JNC 7.  

In a May 2017 addendum opinion, a VA examiner found that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition [PTSD] and opined that there was no evidence of permanent worsening beyond natural progression by any of the Veteran's disabilities, including PTSD, as baseline has been and continues to be normotensive with medication. 

In August 2017, the Veteran, through his representative, submitted an article along with his Informal Hearing Presentation which addresses PTSD and cardiovascular disease.  Specifically, a study was done on PTSD and hypertension and the results were as follows: 

"PTSD was associated with an increased risk of hypertension in the National Comorbidity Survey and in an epidemiologic study of Vietnam veterans from Australia [19, 20]. Since elevated diastolic and systolic blood pressure are established risk factors for cardiovascular disease, the apparent link between PTSD and hypertension may partly account for reported associations between PTSD and heart disease [1]. Cohen et al. [15] examined associations between PTSD and hypertension and other cardiovascular risk factors using national data from veterans of Operation Enduring Freedom and Operation Iraqi Freedom (OEF/OIF) who sought care at VA health care facilities. The majority of the PTSD patients in their cross-sectional study had comorbid mental health diagnoses including depression (53%), other anxiety disorder (29%), substance abuse disorder (10%) and other psychiatric diagnoses (33%). Veterans with mental health diagnoses had a significantly higher frequency of hypertension and other cardiovascular disease risk factors [15]. For example, among 65,603 male OEF/OIF veterans who had PTSD with or without other mental health diagnoses, the adjusted odds ratio for the association between PTSD and hypertension was 2.88 (95% confidence interval 2.79-2.97) after controlling for age, race (white, black, Hispanic, or other), component type, rank, branch of service, and multiple deployments [15]. Among 6,964 female OEF/OIF veterans who had PTSD with or without other mental health diagnoses, the adjusted odds ratio for the association between PTSD and hypertension was 2.88 (95% confidence interval 2.79-2.97) after controlling for age, race/ethnicity (white, black, Hispanic, or other), component type, rank, branch of service, and multiple deployments [15]."

See National Center for Biotechnology Information, Post-Traumatic Stress Disorder and Cardiovascular Disease. 

Considering the pertinent evidence of record in the above, the Board finds that the claim for service connection for hypertension, to include on a secondary basis, must be denied.

At the outset, the Board notes that the exact date of diagnosis for the Veteran's hypertension is unclear; however, he was prescribed hypertension medication by his private medical physician in 2007.  The earliest indication of diagnosis was two years after service.  There is no evidence that hypertension manifested to a compensable degree within the one year presumptive period such that service connection would be warranted on a presumptive basis for this chronic disease.  Moreover, hypertension was not noted in service, and the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) are therefore not for application. 

As to whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD or whether his hypertension is related to service, in September 2015, the Veteran underwent a VA examination where the VA examiner provided an inadequate opinion as to the etiology of the Veteran's hypertension.  The examiner did not address the Veteran's blood pressure readings made available throughout his active duty service and thereafter.  Consequently, the Board will look to the May 2017 VA medical opinion.  Based on a review of the available records and medical literature, the examiner found that the hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  Specifically, the examiner noted the Veteran's hypertension to be normotensive based on an examination in 2015 and medication.  The examiner also noted that his most recent recorded blood pressure was 118/77 during a VA visit.  Thus, the examiner opined that there was no evidence of permanent worsening beyond natural progression by any of the Veteran's disabilities, including PTSD, as baseline had been and continued to be normotensive with medication.

As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion, addressing both causation and aggravation, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board must weigh this opinion against the medical literature submitted by the Veteran.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Significantly however, the Court has also held that treatise materials generally are not specific enough to show nexus, Id. at 317, and that medical opinions directed at specific patients generally are more probative than medical treatises.  Herlehy v. Brown, 4 Vet.App. 122, 123 (1993).

The information provided by the Veteran consisted of studies done on a small group of people to reveal a small statistical correlation between people who have hypertension and incidence of PTSD, and suggesting that the likelihood of hypertension may increase when a veteran has PTSD.  Given the general nature of the medical literature and the specific, reasoned opinion of the VA physician, the Board finds that the latter is of greater probative weight on the question of whether the Veteran's service connected PTSD caused or aggravated his hypertension.  Thus, the preponderance of evidence is against a relationship between the Veteran's service-connected PTSD and diagnosed hypertension.

In addition, service treatment records do not reflect a finding or a diagnosis of hypertension.  Specifically, the Veteran's blood pressure at entrance and separation were 124/86 and 133/89, respectively.  Soon after separation from active duty, in June 2005, the Veteran's blood pressure was 130/80.  

As noted above, the September 2015 and October 2016 VA medical opinions were inadequate, as they did not consider the Veteran's blood pressure readings and the entire medical evidence of record.  As directed by the July 2016 Board remand, an additional medical opinion was provided by a VA nurse practitioner in April 2017.  The examiner provided a complete rationale, based on the medical evidence of record and medical literature available, and opined that the hypertension claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; specifically noting that the Veteran's blood pressure readings did not meet the criteria according to the American Heart Association.  As the nurse practitioner explained the reasons for her conclusion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the Veteran, including through his representative, has opined that his hypertension is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's contentions as to the etiology of his hypertension relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinions of the VA examiners to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's hypertension and active duty service.

For the foregoing reasons, the preponderance of the evidence is against the claim for hypertension on a direct, presumptive, and secondary basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Shoulder Disability

The Veteran's STRs reveal that the Veteran was seen in March 1986 for complaints of right shoulder pain.  The Veteran reported that he was playing racquetball and struck the wall with his shoulder.  Upon examination, his shoulder was red, swollen, and tender with no obvious deformity present.  The Veteran underwent an X-ray with no significant findings.  The examiner noted that there was no acromioclavicular (AC) joint separation and diagnosed the Veteran with AC joint sprain.

In his February 2005 report of medical assessment, the Veteran reported shoulder pain.  There are no further notations of complaints, findings, or diagnoses for the Veteran's shoulder in his STRs.

In March 2007, the Veteran underwent magnetic resonance imaging (MRI) testing which revealed both rotator cuffs in his shoulders were torn.  He was subsequently diagnosed with rotator cuff tendonitis.  

Medical treatment records reveal that in August 2008, the Veteran reported injuring his left shoulder badly and it was red and swollen.  He reported that he was told at the medical clinic in Ft. Lewis, Washington that it would be fine.  He stated that it was never normal again.  He further reported that he hurt both shoulders while he was in Iraq with his big flight vest, 9 millimeter gun, ammunition, helmet, and a lot of climbing.  He reported that there wasn't a doctor to see until after he helped build the prison camp.  

The Veteran underwent a VA examination in September 2015 where he reported that he injured his right shoulder in 1986.  The Veteran also reported that the pain increased around 2004, but he did not seek medical treatment until he returned from deployment in 2005.  The Veteran reported chronic shoulder pain.  Imaging studies were performed and no degenerative or traumatic arthritis was documented.  The diagnosis was bilateral rotator cuff tendonitis.

In October 2016, the VA examiner opined that the shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the 1986 STR note revealed normal X-rays and a report of injury of the right shoulder.  The examiner found that without further mention of his shoulders, this indicated that the injury was resolved without subsequent medical treatment.  The examiner also noted that there was no mention of the left shoulder in his STRs.  

In April 2017, and addendum opinion was provided where the examiner noted that there was no mention in the STRs of shoulder injuries outside of the March 1986 right shoulder injury.  The examiner reported that medical evidence was simply not available as the Veteran did not seek medical treatment during active duty other than the March 1986 reported incident.  The examiner opined that typically, strain after a sports injury resolved and assumed that it was the case for this particular right shoulder.  The examiner, again, noted that there is no mention of left shoulder pain or injury in the STRs.  The examiner explained that AC joint disorders could be classified into acute injuries, repetitive strain injuries, degenerative conditions, and other conditions.  The diagnosis of acute AC joint injury (sometimes referred to as a sprain or separated shoulder) is often straightforward due to the presence of focal tenderness, swelling, and deformity.  

Considering the pertinent evidence of record in the above, the Board finds that the claim for service connection for a bilateral shoulder disability is not warranted. 

The April 2017 VA examiner offered a reasoned opinion that the current disability is not related to the Veteran's in-service event or injury.  Specifically, the examiner addressed the Veteran's in-service AC joint sprain and noted that typically, strain after a sports injury resolved and assumed that it did in the Veteran's right shoulder and opined that the Veteran's bilateral shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, his opinion is consistent with the fact that, at the time of the Veteran's in-service injury, imaging testing was done and an x-ray revealed no significant findings in his shoulder, and it was not until March 2007 where an MRI revealed torn rotator cuffs.  

The Veteran is competent to state that he has experienced pain in both shoulders since his in-service right shoulder injury and his statements are consistent with the evidence of record including his indication on the separation report of history that he had shoulder pain.  However, the question of whether the continuous pain is indicative of a nexus between the currently diagnosed bilateral rotator cuff tendonitis and the in-service shoulder injury and symptoms is a complex medical question.  To the extent that the Veteran, including through his representative, has opined on this question, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, lay contentions as to the etiology of the bilateral rotator cuff tendonitis relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (witness capable of diagnosing dislocated shoulder); Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements are therefore not competent in this regard.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinions of the VA examiners to be of greater probative weight than the Veteran's more general lay assertions.

The Board also notes that rotator cuff tendonitis does not fall within any of the listed chronic diseases in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Therefore, neither the chronicity nor continuity provisions of 38 C.F.R. § 3.303(b) nor the presumptive service connection provisions of 38 C.F.R. § 3.307 are for application. 

For the foregoing reasons, the preponderance of the evidence is against a relationship between the Veteran's diagnosed bilateral rotator cuff tendonitis and his in-service shoulder injury and symptoms.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to service connection for a bilateral shoulder disability is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


